Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claims 1-13 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 11/19/2020, regarding claim 1, the arguments are considered but are not persuasive. The applicant asserts that the combination of Park, Lee and Fujishima does not teach or suggest: “configuring a first common control channel transmitted on an anchor sub-band; configuring at least one sub-band other than anchor sub-bands, and a second common control channel transmitted on the at least one sub-band”, and “obtaining a transmission time of a synchronization signal block in the anchor sub-band, and transmitting the second common control channel to the at least one sub-band at the transmission time of the synchronization signal block” . Examiner respectfully disagrees.
The combination of Park, Lee and Fujishima, specifically Park discloses that the BS configures a first band as a primary band and configures other bands as secondary bands to the terminal. This implies transmitting the configuration to the terminal on which the terminal operates (See Park; Par. [69], [236]-[238]). The terminal may receive the downlink control signal from the base station through the first band, and receive data and/or downlink control signal transmitted from the base station through the second band. The terminal may receive the downlink control signal Therefore, multiple bands are configured, at least one of the bands is configured as a primary [Anchor] band and the rest are secondary bands. DL controls signals are received through the primary band and though at least one of the secondary bands]. (See Park; Par. [145]-[148], [226] and Fig. 48 & 11)
In addition, Fujishima discloses that the radio frequency band is divided into an anchor sub-band for transmitting the synchronization signal common to the cells 101 and the common control signal, and other sub-bands that transmits reference signals [control signal]. Then, the cells of the anchor sub-band are partially overlapped with the cells of the other sub-bands. (See Fujishima; Par. [104] [125]-[126], [226] and Fig. 41 & 42) A specific time symbol (OFDM symbol) is defined as the anchor symbol, and the synchronization signal and the common control signal are transmitted over all of the sub-bands according to the anchor symbol. The same synchronization signals and the same common control signals are transmitted from the front end portions 105 within the cells 101 (Comprising the anchor sub-band and the other sub-band) at the same time [Therefore, both the synchronization signal transmitted at the anchor sub-band and reference signals transmitted at other sub-band are transmitted at the same time. Note that the claim language recites: “transmitting the second common control channel to the at least one sub-band” not “transmitting the second common control channel in the at least one sub-band”]. (See Fujishima; Par. [109] [114] and Fig. 3)


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3520525 A1; PG Pub. No 2018/0124687 A1 is used for citation) in view of Lee et al. (US. Pub. No. 2018/0076924 A1) and further in view of Fujishima et al (US. Pub. No. 2010/0234035 A1).
See Abstract, Fig. 2 of Park for a reference to configuring multiple sub-bands; each sub-band being a part of a bandwidth), comprising:
configuring a first common control channel transmitted on an anchor sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a BS configures a first sub-band as a primary sub-band for the purpose of serving cell measurements. The terminal receives a DL control signal through the first (P-Band) sub-band); 
configuring at least one sub-band other than anchor sub-bands (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a secondary sub-band that is different from the primary sub-band that is selected by the BS according to the configuration through the primary Sub-band), and a second common control channel transmitted on the at least one sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to the terminal receiving a downlink control signal of the secondary sub-band);
scheduling at least one partial bandwidth User Equipment (UE) to the at least one sub-band (See Par. [145], [236]-[237] and Fig. 4B of Park for a reference to the terminal is scheduled for the secondary sub-band by setting an RS resource for transmitting a reference signal), and transmitting configuration of the second common control channel and the at least one sub-band to the at least one partial bandwidth UE (See Par. [69], [236]-[237] of Park for a reference to receiving a configuration message (RRC) from the BS by the terminal to configure the secondary sub-band for transmitting a reference signal); and
See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal), 
Park does not explicitly disclose that obtaining a transmission time of a synchronization signal block is performed in the anchor sub-band, wherein the second common control channel comprises a reference signal Z for demodulation; transmitting the second common control channel to the at least one sub-band based at the transmission time of the synchronization signal block.
However, Lee discloses obtaining a transmission time of a synchronization signal block is performed in the anchor sub-band (See Par. [118]-[119] of Lee for a reference to the primary sub-band is used to receive DL signals; including a synchronization signal (PSS/SSS) and/or broadcast channel (PBCH)), wherein the second common control channel comprises a reference signal Z for demodulation (See Par. [117] of Lee for a reference to the secondary sub-band is used for transmitting DL signals; including a demodulation reference signal (DM-RS)).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Park. The motivation for combination would be to improve the system’s performance and bandwidth utilization by enabling multiple wireless users to access the content through the sharing of system resources, including wireless bandwidth. (Lee; Par. [31])
The combination of Park and Lee does not explicitly disclose transmitting the second common control channel to the at least one sub-band based at the transmission time of the synchronization signal block.
See Par. [104]-[109], [114] and Figs. 3, 4A & 4B of Fujishima for a reference to a specific time symbol is defined as the anchor symbol. The synchronization signal and the first common control signal are transmitted at this specific anchor symbol. The common control signals on the other sub-bands are transmitted on the same specific time symbol). 
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Fujishima, Lee and Park. The motivation for combination would be to improve the communication’s quality and throughput, by maintaining the synchronization between the anchor sub-bands and all other non-anchor sub-bands. (Fujishima; Par. [117])

Regarding claim 5, the combination of Park, Lee and Fujishima, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
indicating a time domain position or a frequency domain position of the second common control channel via a Radio Resource Control (RRC) signaling, a Media Access Control (MAC) control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).


obtaining a period of a burst set of the synchronization signal block in the anchor sub-band (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band); and
determining a transmission period of the second common control channel to be K times of the period of the burst set of the synchronization signal block in the anchor sub-band, wherein K is greater than or equal to 1 (See Par. [76], [90], [147] of Park for a reference to the location and range of the secondary sub-band may be defined by the frequency offset, bandwidth, and TX duration at which configured by the synchronization signal).

Regarding claim 8, the combination of Park, Lee and Fujishima, specifically Park discloses wherein indicating a time domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information comprises:
obtaining a transmission period of the first common control channel (See Par. [146]-[147] of Park for a reference to that in an RRC message, the BS transmits the configuration information of the first control channel, included in the SS to the terminal); and determining a transmission period of the second common control channel to be L times of the transmission period of the first common control channel, wherein L is greater than or equal to 1 (See Par.  [90], [236]-[237] and Fig. 15 of Park for a reference to that based on the transmission duration configuration received from the BS, the transmission duration of the reference signal is determined (Fig. 15; 1540)).

Regarding claim 11, the combination of Park, Lee and Fujishima, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 13, the combination of Park, Lee and Fujishima, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).
                             

5.	Claims 2-4, 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3520525 A1; PG Pub. No 2018/0124687 A1 is used for citation) in view of Lee et al. (US. Pub. No. 2018/0076924 A1) in view of Fujishima et al (US. Pub. No. 2010/0234035 A1) and further in view of Yi et al. (US. Pub. No. 2019/0103931 A1).
Regarding claim 2, the combination of Park, Lee and Fujishima does not explicitly disclose wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam.
However, Yi discloses wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam (See Par. [228], [233] of Yi for a reference to same beam may be defined by resource relationship between the synchronization signal and the reference signal. Same OFDM symbol is assumed to carry transmission from the same beam through the ports used in the SS & RS).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Fujishima, Lee and Park. The motivation for Yi; Par. [3])

Regarding claim 3, the combination of Park, Lee and Fujishima does not explicitly disclose wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises: binding an antenna port of a synchronization signal in the synchronization signal block, an antenna port of a reference signal X of a broadcast channel in the synchronization signal block to make the second common control channel and the synchronization signal block share a quasi co-location or to make the second common control channel and the first common control channel share a quasi co-location.
However, Yi discloses wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises:
binding an antenna port of a synchronization signal in the synchronization signal block, an antenna port of a reference signal X of a broadcast channel in the synchronization signal block (See Par. [228], [233] of Yi for a reference to same beam may be defined by resource relationship between the synchronization signal and the reference signal. Same OFDM symbol is assumed to carry transmission from the same beam through the ports used in the SS & RS) to make the second common control channel and the synchronization signal block share a quasi co-location or to make the second common control channel and the first common control channel share a quasi See Par. [210], [228] of Yi for a reference to that when the SS and the RS shares the same beam, though the ports used for each signal are different, but the QCL (Quasi co-location) between the SS signal and the RS signal may be assumed over the same OFDM symbol).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Fujishima, Lee and Park. The motivation for combination would be to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity. (Yi; Par. [3])

Regarding claim 4, Park does not explicitly disclose  wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises: obtaining a number of an antenna port of a synchronization signal in the synchronization signal block, a number of an antenna port of a reference signal X of a broadcast channel in the synchronization signal block, or a number of an antenna port of a reference signal Y of the first common control channel; and configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal in the synchronization signal block, the number of the antenna port of the reference signal X, or the number of the antenna port of the reference signal Y.
However, the combination of Park, Lee and Fujishima, specifically Lee discloses wherein the second common control channel and the synchronization signal block being transmitted through a 
obtaining a number of an antenna port of a synchronization signal in the synchronization signal block, a number of an antenna port of a reference signal X of a broadcast channel in the synchronization signal block, or a number of an antenna port of a reference signal Y of the first common control channel (See Par. [118]-[119] of Lee for a reference to the primary sub-band is used to receive DL signals; including a synchronization signal (PSS/SSS) and/or broadcast channel (PBCH). Configuration received in the SS includes the number of antenna ports to transmit the SS).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Park. The motivation for combination would be to improve the system’s performance and bandwidth utilization by enabling multiple wireless users to access the content through the sharing of system resources, including wireless bandwidth. (Lee; Par. [31])
the combination of Park, Lee and Fujishima does not explicitly disclose configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal in the synchronization signal block, the number of the antenna port of the reference signal X, or the number of the antenna port of the reference signal Y.
However, Yi discloses configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal See Par. [210], [228] of Yi for a reference to that when the SS and the RS shares the same beam, though the ports used for each signal are different, but the QCL (Quasi co-location) between the SS signal and the RS signal may be assumed over the same OFDM symbol).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Fujishima, Lee and Park. The motivation for combination would be to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity. (Yi; Par. [3])

Regarding claim 6, the combination of Park, Lee, Fujishima and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
indicating a time domain position or a frequency domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).


obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and
configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Regarding claim 10, the combination of Park, Lee, Fujishima and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and
configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Regarding claim 12, the combination of Park, Lee, Fujishima and Yi, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).









Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhou et al (US. Pub. No. 2018/0034599 A1) discloses a method and device for indicating sub-band configuration, and method and device for accessing sub-band. 
Liu et al. (US. Pub. No. 2018/0103483 A1) discloses a data transmission method and apparatus.
Seo (US. Pub. No. 2014/0247743 A1) discloses a method for measuring a wireless local area network (WLAN) by a user equipment connected to a cellular network.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413